        Case 1:10-cr-00431-CM Document 651 Filed 01/19/21 Page 1 of 1
           Case 1:10-cr-00431-CM Document 648 Filed 01/18/21 Page 1 of 1




                 ROTHMAN, SCHNEIDER, SOLOWAY & STER , LLP
                                       Attorneys at Law
                                I 00 Lafayette Street, Suite 50 I
                                     New Y ork, NY 10013
Franklin A. Ro thman                                                                  Fax: (212) 571 -5507
Jeremy Schneider                                                                      Tel: (212 ) 571-55 00
Robert A . Solo way
David Stern
Raebel Perillo
                                                                       l. . .._ ...
                                                                                             •   L ._
                                                                                                        . .....
                                                                January 17 ,
BY ECF

Hon . Colleen McMahon                                                     ,
United States District Judge
Southern District of New York
500 Pe a rl Street
New York , New York 10007

                   Re : United States v . Rodney Johnson
                        Ind# : 10 Cr . 431 (CM)

Dear Chief Judge McMahon :

      I  write  to   respectfully   request permission    to file   my
compassionate release submission in the above -reference matte r two
days out of time as it was due on Friday, January 15 .          I have
encountered certain obstacles in gathering documents and information
that was needed to complete the submission , but it is completely
finalized at this time , and in the hands of my office manager who
will be filing it this evening .   I earnestly apologize to your Honor
for not seeking an e x tension before the filing deadline expired .

        Thank you very much for your consideration of this request .

                                                              Respectfully Submitted ,



                                                              Robert A . Soloway


cc : AUSA Elizabeth Hanft
         (by ECF)
RAS : sc
                                                                    USOCSDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC#: _ _ _--+-__,_ _
                                                                    DATE FILED:
